If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      October 13, 2022
               Plaintiff-Appellee,

v                                                                     No. 357768
                                                                      Macomb Circuit Court
CEDRICK DEANDRE CARR,                                                 LC No. 2018-000269-FC

               Defendant-Appellant.


Before: SWARTZLE, P.J., and CAVANAGH and REDFORD, JJ.

PER CURIAM.

       Defendant appeals as of right his resentencing after remand by this Court. People v Carr,
unpublished per curiam opinion of the Court of Appeals, issued September 17, 2020 (Docket No.
348119), p 1. We affirm.

       In its prior opinion, this Court stated the relevant facts as follows:
                This matter arises from allegations of sexual assault made by defendant’s
       son, who was eight years old at the time of the assaults. In 2017, the victim lived
       with his mother in Indiana and had little relationship with defendant. At the
       victim’s request, however, his mother arranged for him to visit defendant. The
       victim stayed with defendant in Michigan twice that summer, spending part of each
       visit at the home of defendant’s mother on Sterling Street and the remaining time
       at the home of defendant’s brother on Studebaker Street. After the second visit, the
       victim began to have difficulty controlling his bowel movements. The victim’s
       mother repeatedly questioned him about his recent incontinence until the victim
       disclosed that he had been assaulted by defendant. At trial, the victim testified that
       defendant put his penis in the victim’s anus on several occasions at each of the
       homes they resided at over the summer. [Carr, unpub op at 1.]

        After a three-day trial, defendant was found guilty by a jury of four counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b(2)(b) (victim under 13 years of age; defendant
over 17 years of age). That statute provides for a mandatory minimum sentence of 25 years. The
trial court sentenced defendant to 35 to 60 years imprisonment for each of the four counts, to be


                                                 -1-
served concurrently, which was an upward departure. This Court affirmed defendant’s
convictions, but vacated his sentences and remanded to the trial court resentencing. Carr, unpub
op at 1. Defendant filed an application for leave to appeal on other issues in the Michigan Supreme
Court, which was denied on March 30, 2021. People v Carr, 507 Mich 901; 956 NW2d 197
(2021). Defendant’s resentencing was held on June 23, 2021. Defendant’s offense variable (OV)
score was 150 points and his prior record variable score was 32 points, placing him in the D-VI
cell of the sentencing grid for Class A offenses, for which the minimum sentence guidelines range
is 171 to 285 months’ imprisonment. MCL 777.62. However, pursuant to MCL 750.520b(2)(b),
defendant could have been sentenced to life imprisonment or any term of years, but not less than
25 years for each conviction. Thus, the statutory minimum sentence in this case was 25 years for
each conviction. See People v Wilcox, 486 Mich 60, 70; 781 NW2d 784 (2010). The trial court
articulated its reasons for the departure sentences and reinstated the previous sentence of 35 to 60
years for each of the four counts, to be served concurrently.

        On appeal, defendant contends that his sentence of 35 to 60 years was an unreasonable and
disproportionate upward departure and that the trial court failed to state adequate reasons to
support the departure. He argues that the trial court’s explanation of its reasons for the upward
departure were motivated by subjective considerations, and that the considerations stated by the
trial court were already given adequate weight by the guidelines. We disagree.

        In People v Lockridge, 498 Mich 358, 364-365; 870 NW2d 502 (2015), our Supreme Court
struck down the requirement in MCL 769.34(3), that a sentencing court must have a substantial
and compelling reason for the departure. The Court held that the calculated guidelines minimum
sentence range is “advisory only,” and replaced it with the requirement that a departure must be
reviewed by appellate courts for “reasonableness.” Id. at 365. This Court held that sentencing
courts must “continue to consult the applicable guidelines range and take it into account when
imposing a sentence,” and “must justify the sentence imposed in order to facilitate appellate
review.” Id. at 392.

         “[T]he standard of review to be applied by appellate courts reviewing a sentence for
reasonableness on appeal is abuse of discretion.” People v Steanhouse, 500 Mich 453, 471; 902
NW2d 327 (2017). A trial court abuses its sentencing discretion when the sentence imposed by
the trial court is disproportionate to the seriousness of the circumstances involving the offense and
the offender. Id. at 459-460. “[T]he proper inquiry when reviewing a sentence for reasonableness
is whether the trial court abused its discretion by violating the ‘principle of proportionality’ set
forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990), ‘which requires sentences
imposed by the trial court to be proportionate to the seriousness of the circumstances surrounding
the offense and the offender.’ ” Steanhouse, 500 Mich at 459-460. A trial court violates the
“principle of proportionality by failing to provide adequate reasons for the extent of the departure
sentence imposed[.]” Id. at 476. “Where there is a departure from the sentencing guidelines, an
appellate court’s first inquiry should be whether the case involves circumstances that are not
adequately embodied within the variables used to score the guidelines.” Milbourn, 435 Mich at
659-660. “[D]epartures are appropriate [when] the guidelines do not adequately account for
important factors legitimately considered at sentencing.” Id. at 657.




                                                -2-
        In People v Walden, 319 Mich App 344, 352-353; 901 NW2d 142 (2017), this Court stated
factors that may be considered by a trial court under the proportionality standard. Those factors
included, but were not limited to:
       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [Citation omitted.]

In People v Dixon-Bey, 321 Mich App 490, 525; 909 NW2d 458 (2017), this Court reiterated the
above factors and added that a trial court must justify the sentence imposed to allow for appellate
review, including by explaining why the sentence imposed is proportionate to the offense and the
offender.
        In this case, the trial court articulated several reasons for exceeding the 25-year mandatory
minimum sentence at resentencing. First, the court noted that defendant repeatedly sexually
assaulted his own young son and the guidelines did not “contemplate the specific relationship
between the perpetrator and the victim.” In People v Houston, 448 Mich 312, 323; 532 NW2d 508
(1995), our Supreme Court noted “that the guidelines fail to account for the family relationship
between the defendant and the victim.” Moreover, the trial court noted in this case that the victim
came from a dysfunctional family situation and “he just wanted to be with his father, to get to
know his father, to have a relationship a son would have with his father.” And defendant took
advantage of that, even after an extended period of time of not having seen the child. In other
words, defendant took advantage of the father-son relationship, the child’s unstable situation and
his young age, as well as the child’s hope and expectation that he would have a positive and loving
relationship with defendant—who then victimized him. This was an appropriate reason to justify
a departure sentence.

        Second, the trial court considered the fact that there were far more incidents of sexual
assault than contemplated by the guidelines’ scoring. The victim testified that he was sexually
assaulted every day he was staying with defendant and sometimes multiple times a day. On the
basis of the mother’s testimony, the victim stayed with defendant for two separate visits, each
lasting approximately two weeks. OV 11 was scored at 50 points. It provides for two or more
criminal penetrations. OV 12 was scored at 10 points. It provides for two contemporaneous
felonious criminal acts against a person. OV 13 was scored at 50 points. It provides for a
continuous pattern of criminal behavior involving three or more sexual penetrations against a
person less than 13 years of age, MCL 777.43(1)(a). Even though OV 13 provides for “3 or more
sexual penetrations,” the victim’s testimony was sufficient to support the trial court’s finding that
the guidelines do not contemplate such a large number of separate abuses and was a sufficient
reason to justify a departure sentence.




                                                -3-
        Third, the trial court found that the guidelines contemplate emotional trauma1 and physical
abuse,2 but they did not contemplate the trauma of “hiding in the bathroom sitting, waiting to be
molested, to know it’s coming, it’s going to happen,” knowing defendant was outside the door
waiting for him, hoping that defendant would walk away, knowing that when he left the bathroom
and tried to run away, defendant would catch him, cover his mouth, and pull down his pants. These
incidents of sexual assault were exceedingly traumatic. And, the trial court noted, left the victim
with the inability to control his bowel movements—a physical reminder of the assaults, causing
further humiliation and anxiety and effecting his other personal relations. In People v Armstrong,
247 Mich App 423, 425-426; 636 NW2d 785 (2001), this Court stated that, although OV 4 does
take into account psychological injury to the victim requiring therapy, the guidelines did not
consider the violation of trust, the effect on the family, and the effect on the victim “from having
to learn about sexual matters at such a young age.” In People v Smith, 482 Mich 292, 301; 754
NW2d 284 (2008), our Supreme Court considered that the victim “suffered psychological stress
from the realization that the defendant might abuse her again and again,” which was a fact of
“considerable worth,” and did not exist in all criminal sexual conduct cases. We conclude that,
although the abuse in Smith lasted longer, the victim in this case had the same fears every day that
he lived with defendant. Moreover, the guidelines did not contemplate the future humiliation,
anxiety, and effect on others caused by his inability to control his bowel movements. Therefore,
this was an appropriate reason for departure.

         Fourth, the trial court found that defendant showed no remorse for the sexual assaults and
trauma he caused the victim. Remorse is a factor that the court may consider. People v Lampe,
327 Mich App 104, 126; 933 NW2d 314 (2019). Defendant had admitted to sexual abuse of the
victim during his questioning by the police officer, which was revealed in the video that was shown
to the trial court and the jury. Then, he pleaded not guilty, and argued that he had not abused the
victim, was falsely accused, and that the victim’s mother was to blame for the allegations. He
essentially called the victim a liar. While the trial court is not permitted to base its sentence, in
whole or in part, on a defendant’s refusal to admit guilt, People v Conley, 270 Mich App 301, 314;
715 NW2d 377 (2006), the trial court and the jury had seen and heard defendant admit to guilt, so
defendant’s lack of remorse was a factor that the trial court could consider and was an appropriate
reason for departure.

       Fifth, the trial court considered defendant’s expressed desire for sexual relations with
children and the fact that defendant had a prior conviction in August 2016 of accosting a child for
immoral purposes involving another child in his family—his three-year-old niece. In that case, he
was sentenced to 12 to 48 months imprisonment. The abuse in this case occurred later—in the
summer of 2017. Clearly, a conviction and time spent in prison did not stop defendant from
sexually assaulting his young son. On the basis of the defendant’s statements and the prior
conviction, the trial court found that defendant’s potential for rehabilitation was “very limited.” In
People v Horn, 279 Mich App 31, 44-45; 755 NW2d 212 (2008), this Court stated that a
defendant’s low potential for rehabilition is a factor that a trial court may consider, but it must be



1
    OV 4; MCL 777.34(1)(a).
2
    OV 3; MCL 777.33(1)(d).


                                                 -4-
supported by objective evidence. The court’s conclusion here was supported by objective evidence
and this was an appropriate reason for departure.

        Finally, the trial court noted that “the pain associated with this victim is also unique.” The
court stated that this victim had no stability and no support system to help him deal with this trauma
because his mother had lost custody, he had been placed with his maternal grandmother, and at the
time of the resentencing, had been placed in foster care. The trial court acknowledged that, while
not directly attributable to defendant, defendant is the victim’s father and the child is without
family support to help him deal with this trauma. This was an appropriate reason for departure.

        In summary, the reasons for departure articulated by the trial court were appropriate
because the sentencing guidelines did not adequately account for these factors legitimately
considered at resentencing. Further, the trial court properly explained why the sentence imposed
is more proportionate to the offense and the offender than the 25-year minimum sentence would
have been in this case. See Steanhouse, 500 Mich at 459-460. The trial court need not use
particular words to justify its departure from the sentencing guidelines. See Babcock, 469 Mich
at 259 n 13. Accordingly, the trial court did not abuse its discretion in affirming defendant’s
sentence on remand.

       Affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Mark J. Cavanagh
                                                              /s/ James Robert Redford




                                                 -5-